                 Case 5:18-cr-00258-EJD Document 91 Filed 07/17/19 Page 1 of 1



                                  UNITED STATES DISTRICT COURT

                                 NORTHERN DISTRICT OF CALIFORNIA

                                         CRIMINAL MINUTES

Date: July 17, 2019               Time: 10:00-11:26 am                  Judge: Edward J. Davila
                                  Total Time: 1Hr. 26 Mins.
Case No.: 18-cr-00258-EJD- Case Name: UNITED STATES v. Elizabeth Holmes(P)(NC), Ramesh
1, 2                              Sunny Balwani(P)(NC)

Attorney for Plaintiff: Jeffrey Schenk, John Bostic, Robert Leach

Attorney for Defendant: Kevin Downey, Lance Wade, John Cline, Jeffrey Coopersmith, Stephen
Cazares, Steven Fogg


 Deputy Clerk: Adriana M. Kratzmann                    Court Reporter: Irene Rodriguez

 Interpreter: N/A                                      Probation Officer: N/A

 PROCEEDINGS – FURTHER STATUS CONFERENCE/MOTION TO COMPEL HEARING

Defendants’ are present and out of custody. Hearing held.
The Court approved, signed and ordered the Stipulated Supplemental Protective Order be filed. The
Court to order the FDA and CMS to produce documents within 75 days. Court to issue order re Dkt. 67
Motion to Compel. The Court separately orders that the Government provide the agents notes to defense
and the Court will allow defense counsel to maintain the binders related to the agents notes. If necessary,
the Court will approve a protective order as to the agents notes submitted by the Government.
Also, the Court to issue order re proposed pretrial motions and pretrial conference deadlines/hearings.
Time continues to be excluded pursuant to 18 U.S.C. §3161(h)(7)(A), the Court found the ends of justice
served in granting the continuance outweighed the best interests of the public and the defendant in a speedy
trial and excluded time to the trial date of 7/28/2020. For the reasons stated on the record, time is excluded
pursuant to 18 U.S.C. §3161(h)(7)(B)(iv).

EXCLUDABLE DELAY:
Category – Effective preparation of Counsel
Ends – 7/28/2020



                                                                                             Adriana M. Kratzmann
 P/NP: Present, Not Present
                                                                                                 Courtroom Deputy
 C/NC: Custody, Not in Custody
                                                                                                    Original: Efiled
 I: Interpreter
                                                                                                               CC:
